Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 1 of 14

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT 187807

Tanya Lyles aka Tanya English

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

U.S. Retirement & Benefits Partners
SF&C Insurance Associates, Inc.- Jeff Patti

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

for the .
istrict of 11 KAY 13 AS 34
Division vA CE at ces |
Case No. o\-Cv-J\lS -cRe
) (to be filled in by the Clerk’s Office)
)
)
)
)
)
)
)
)
)
)
)
)

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Tanya Lyles aka Tanya English

 

9841 Washingtonian Blvd. Ste 200

 

Gaithersburg, Montgomery

 

Maryland 20878

 

240-277-4214

 

norisktolisten@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 2 of 14

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

 

 

 

 

 

 

Name U.S. Retirements & Partners

Job or Title (if known) Owners of SF&C Insurance Associates

Street Address 99 Wood Avenue South #501

City and County Iselin, Woodbridge

State and Zip Code New Jersey 08830 BS /
Telephone Number 732-321-8300

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

Name SF&C Insurance Associates, Inc.

Job or Title (if known) Jeff Patti- General Manager

Street Address 10075 Red Blvd. #550 a
City and County Owings Mill, Baltimore _ ee
State and Zip Code Maryland 21117 -
Telephone Number 410-337-7577 :

 

E-mail Address (if known) jeffpatti6b3@aol.com

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number

E-mail Address (if known)

 

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 3 of 14

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V] Federal question [J Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
FDCPA, TILA, FCRA, GLBA

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Tanya Lyles aka Tanya English , is a citizen of the

 

State of (name) Maryland

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

(If more than one plaintiff'is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2: The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , 18 a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 6
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 4 of 14

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Tit.

b. If the defendant is a corporation

The defendant, (name) Ys. Retirement & Benefits Partners , Is incorporated under

 

 

the laws of the State of (name) ow Jersey , and has its

principal place of business in the State of (name) New Jersey

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

U.S. Retirement & Benefits Parnters the parent and holding company of SF&C Insurance's
General Manager Jeff Patti has violated 53 Federally Protected Consumer's Rights violation
under 15 U.S.C. Chapter 41 (FDCPA, FCRA, TILA, GLBA). U.S. Retirment & Benefits and
affilated company owe $110,000 for 53 exhibits of violations under 15 U.S.C. Chapter 41.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?
Statement of claim pages are included pages 1-7.

 

 

March 22, 2021, March 23, 2021, March 26, 2021.

Page 4 of 6
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 5 of 14

Statement of Claim

Lyles
vs

U.S. Retirement & Benefits Partners
SF&C Insurance Associations, Inc- Jeff Patti (General Manager)

2. The Defendants

If the defendant is a corporation: The defendant, SF&C Insurance Associates, is incorporated under the
laws of the State of Maryland, and has its principal place of business in the State of Maryland.
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 6 of 14

Statement of Claim

Lyles
vs

U.S. Retirement & Benefits Partners
SF&C Insurance Associations, Inc- Jeff Patti (General Manager)

U.S. Retirement & Benefits Partners located at 99 Wood Avenue South #501, Iselin, New Jersey
08830 is the parent or holding company of SF&C Insurance Associates, Inc (SF&C) located at
10075 Red Run Boulevard Suite 500, Owings Mills, Maryland 21117 (financial institutions in the
insurance industry). On March 22, 2021 I, Ms. Tanya Lyles aka Ms. Tanya English a former
SF&C Insurance Agent/Contactor and consumer emailed an electronic message to Mr. Jeff Patti
the General Manager of SF&C about authorizing insurance companies such as Transamerica to
convert all my earned commissions, or residuals (percentage based on the amount of premium the
policy is sold for) checks back to SF&C after my resignation on March 1, 2021. I was overly
concerned after speaking with a Transamerica representative named “Karen” who informed me
that Mr. Patti authorized Transamerica’s commission department to convert my earned
commission back to SF&C Insurance by stopping my commission pay from depositing into my
personal checking account. Instantly, I asked the Transamerica’s representative Ms. Karen “Was
this legal to withhold my commission pay that I earned?” Ms. Karen immediately replied to
“Contact Mr. Patti.” While I continued to plead with Ms. Karen on the phone not to illegally
convert my earned commissions back to SF&C, I simultaneously emailed Mr. Patti, because I was

worried about losing my monthly earned commission/residual checks.

Upon, emailing Mr. Patti to ask why my earned commissions/residuals was being swiped or
converted back to SF&C Insurance? Under this stressful circumstance, when I emailed Mr. Patti,

I accidently sent the electronic message on a SF&C grouped email thread (an email thread contains

Page 1 of 7
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 7 of 14

all email sent between correspondents) or message consisting of approximately twenty or more
employees including customer service representatives, the accountant department staff and other
insurance agents/contractors. On March 22, 2021 Mr. Patti responded to my email and insisted
that he did not authorized any insurance companies in which I wrote business (insurance
premiums) to convert any commissions to SF&C. Mr. Patti implied, that I was “Misinformed” or
“Someone gave you incorrect information?” In closing his email, Mr. Patti asked, “Why included
all of the agents on this email when it doesn’t concern them?” Surprisingly on March 23, 2021
when I received Mr. Patti’s email, I learned that I sent my message on the company’s grouped
thread or message. Without hesitation I wrote an email to respectfully explain that it was not my
intentions to email other employees or agents/contractors on any email thread. In this same email
response to Mr. Patti, I replied: Why when SF&C is being questioned about their deceptive and
unfair practices, someone is always giving out misinformation about SF&C's protocol? Ms. Karen
from Transamerica clearly explained SF&C elaborated mechanism to convert all terminated
agents’ commissions back to SF&C. Stop trying to give false beliefs that these representatives are
providing false information because they are reporting the methods that were developed to
undermine the agents. Please forward me an affidavit of truth that bears your signature stating
that you did not inform any insurance companies or affiliates to convert any commissions
regardless of the amount back to SF&C or ATM Financial. Whereas I can forward it to all the
insurance companies that I have done business with and request to receive my commissions
directly in my checking account. Per Transamerica at your request: "Obligations and
Compensation after Termination" they will not pay commission if it totals less than $500, that all
commissions will convert back to SF&C. I asked, Ms. Karen was that fair? Then, she instructed

me to speak to Mr. Jeff Patti.

Page 2 of 7
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 8 of 14

Jeff, like I informed you in a separate email, my commissions are not much, but I earned every
penny. I did not rob, steal, nor use any other abusive or deceptive acts to earn a commission. For
example, I never increased a client's pay without their knowledge, because it would be unlawful
to design, compile, and furnish any forms knowing that such forms would be used to make a
commission. The purpose of this email is to ensure that SF&C projects fairness to all agents and
not to some. For example, if your mother (no stab at your mom, because I like her very much)
resigns from SF&C would you inform all the companies to convert her commissions back to
SF&C? Better yet, what happens to the commissions for deceased agents? Jeff, do their families
get their commission checks for business that remained on the books? Because Ms. Gloria's
husband nor children never received a check from SF&C. That is something you should think
about changing to support your hard-working agents. Jeff, 1 want my monthly commissions to be
deposited in my checking account. This will prevent me from contacting you every month about
my commissions. I am acting on behalf of myself in good faith to prevent SF&C from cashing my
checks without my consent or knowledge. For example, why does Nancy Mitchell's name appear
on my checks? Enclosed is a check for your review. Again, stop taking things personally and
just fix the existing problems in SF&C. Now, I hope you wish to continue our conversation
separately. Again, it was not my intention to send the first email out. I wish everyone at SF&C
the best and positive endeavors.” This concluded the end of my electronic email message sent to
Mr. Patti.

Mr. Patti email reply left me in a state of feeling of humiliation, shame and embarrassment when
he proceeded to disclose nonpublic personal information about my commission checks, alleged
owe debts, and amounts to all the staff and agents enclosed on this grouped email threads. In

which I did not give Mr. Patti the permission or consent to disclose to any nonpublic personal

Page 3 of 7
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 9 of 14

information to any third party such as other agents/contactors. In a separate email between Mr.
Patti and myself on March 23, 2021, he threatened (implying he would humiliate and embarrass
me) to disclose my nonpublic personal information by exposing a list of my earned commissions
to staff and other agents on the grouped email threads. Mr. Patti sent an electronic email stating
the following: “Should I send this statement out to everyone?” Again, I did not give Mr. Patti

permission or consent to share nonpublic personal information to any staff or agents/contactors.

Immediately, he sent a grouped email message, he replied: “I deal with Traci May in Trans
commissions and | will provide a contact in a later email. "Tanya's commissions WERE NOT
coded to SFC. She had a debit balance at the end of February on her UL agent # and so there
weren't any commissions to release. Tanya will start receiving commissions again on the March
statement that release April 1st. However, she should have received commissions on her CI #
TD68835 in the amount of $211.24 for February that released March Ist." Also, as I informed you
in a previous email, Combined paid you $278.80 on March 16th.”

In result Mr. Patti abusive practices contribute to invasions of my individual privacy. Instantly,
agents/contractors replied to his email and called me on the telephone because they witnessed the
humiliating email too, sent by Mr. Patti. He intentionally shared my nonpublic personal
information about commissions I received from insurance companies, that I had written policies
for. Mr. Patti the assigned General Manager working for an insurance company or financial
institution used this grouped email to invaded my privacy as well as disclosed what debts was
attempted to be collected. Mr. Patti and affiliates are in violation of 15 U.S.C. 1692b(2) not state
that such consumer owes any debt. I was never informed that Mr. Patti and affiliates were debt
collectors attempting to collect a debt and in which provides a computed time on the alleged

outstanding up balance or charges. Mr. Patti and affiliates are in violation 15 U.S.C. 1605

Page 4 of 7
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 10 of 14

determination of finance charge, interest, any amount payable, or other system or additional
charges including premiums and paid insurance broker fees. Immediately, after learning they
were debt collectors using abusive debt collection practices to invade my individual privacy,
attempted to collect direct or indirectly debts owed or due. In pursuant to 15 U.S.C. 1692a(6) the
term “debt collector” means any person who uses any instrumentality of interstate commerce or
the mails in any business the principal purpose of which is the collection of any debts, or who
regularly collects or attempts to collect, directly or indirect, debts owed or due or asserted to be
owed or due another. In which Mr. Patti failed to protect my privacy or to protect the consumer
against any debt collection abuses. Mr. Patti intentionally used unfair methods to attack my
character, reputation and invaded my consumer’s right to privacy with regard to the confidentiality.
In pursuant to 15 U.S.C. 1681a messages containing information solely as to transactions or
experiences between myself, Mr. Patti and affiliates should have been restricted on sharing
nonpublic personal information. I felt very humiliated when Mr. Patti shared a description based
on the payment transactions of the consumer commission reports (including alleged debts) means
all of the information recorded from third-party insurance brokers like Transamerica or Combined
Insurance. I did not give Mr. Patti or alike the permission or consent to share any information in
connection with underwriting of insurance involving premiums, commissions debt collection or
residuals and/or disclosed my personal information in which violated my consumer’s rights to
privacy. In pursuant to 15 U.S.C. 1605 the determination of sums of all charges and transaction
are unclear. In pursuant to 15 U.S.C. 1681a Mr. Patti disclosed electronic fund transfer, payments
or debit information issued by a financial institution (‘financial institution” means any other person
that directly or indirectly, holds a transaction account belonging to a consumer) to a consumer.

Mr. Patti did not have a legitimate business need to disclose or furnish nonpublic personal

Page 5 of 7
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 11 of 14

information to any third-party independent insurance agent or contractors. In pursuant to 15
U.S.C. 1681b the consumer’s information shall be kept confidential and not be used in connection
with any other civil, administrative or criminal proceeding, or any for any purpose. In pursuant to
15 U.S.C. 1692d Mr. Patti a debt collector or like may not engage in any conduct the natural
consequence of which is to harass or abuse any person in connection with the collection of a debt.
The use or threat to harm the reputation of any person or the use of obscene or profane language
of which is to abuse the hearer or reader. Mr. Patti intimidation acts caused unwanted headaches
or migraines when he invaded my consumer’s rights to privacy. In pursuant to 15 U.S.C. 1962e a
debt collector may not use any false, deceptive, or misleading representation or means in
connection with the collection of any debt including the use of any facsimile thereof. Mr, Patti
made good on his threat to take action that cannot legally be taken to breach a consumer’s rights
to privacy. In pursuant to 15 U.S.C. 1692f unfair practices, a debt collector may not use unfair or
unconscionable means to collect or attempt collect any debt. Using any language or symbol that
does not indicate that this communication is in the debt collection business. In pursuant to 15
U.S.C. 1692] it is unlawful to design, compile and furnish any form of communication that
consumer is participating in the collection of or in an attempt to collect a debt, when in fact the

consumer was not informed by the debt collectors.

On March 26, 2021 I sent U.S. Retirement & Benefits Partners a cease-and-desist letter for Mr.
Patti to cease all forms of communication with me, a notarized Affidavit of Truth that included
53 federally protected consumer’s rights violations under 15 U.S.C. Chapter 41 with proof

including labeled exhibits of violations and an invoice demanded to pay for 53 violations under

Page 6 of 7
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 12 of 14

15 U.S.C. Chapter 41. This was sent via certified mail. At this time, I have not heard received a

rebuttal to my affidavit of truth.

Page 7 of 7
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 13 of 14

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

IV.

Cc, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?) .
Mr. Patti the General Manager employed « under U.S. Retirement & Benefits Partners affilated company

(SF&C Insurance) violated 53 federally protected consumer's rights under 15 U.S.C. Chapter 41
(FDCPA, FCRA, TILA, GLBA). Mr. Patti invaded my consumer's rights to privacy when he sent a
grouped email to third parties included approximately 20 or more agents/contractors and employess of
SF&C Insurance. In which Mr. Patti sent an grouped email that included information about my earned
commissions, alleged debts owed, residuals. On March 26, 2021, | forward a copy of the emails to U.S.
Retirment & Benefits Partners along with an affidavit of truth. Staff and Agents/contactors enclosed on
the email thread saw what happened.

 

Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

could not be measured. . ; ; . . . ; ; ;
Emothional distress, anxiety, mental anguish caused by invasion of my privacy, disclosure of private information

without clearance or permission resulting in humiliation and shame. Mr. Patti motive for disclosing nonpublic
personal information without my consent was intimidating and | suffered unwanted headaches in results . Earned
commissions, alleged owe debt balance, residuals information sent by Mr. Patti was made visible to third parties
enclosed on the email threads caused worriment, mortification and unnecessary embarassent. When other
agents/contactors and staff called me about Mr. Patti email, it caused isomnia, anxiety, nervousness, tension in
my body and the inability to sleep soundly due to emotional distress. It as not a good feeling to see my personal
information published in this email for everyone to see. At this point other third parties agents/contactors and staff
grouped on this email knew money transactions, as well as alleged debts and earned commissions issued
without my consent. Mr. Patti use of obscene language caused to expose bad debt and to ruin my reputation,
caused emotional distress. Mr. Patti and alike use false, deceptive means to collect any debt, caused distress.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

| am invoking my specified remedy as a violated federally consumer under 15 U.S.C. Chapter 41 that U.S.
Retirments & Benefits Partners pay $110,000 for 53 violations under 15 U.S.C. Chapter 41 (FDCPA, FCRA, TILA,
GLBA) caused by the general manager at SF&C. SF&C converts or codes all commissions back to the assigned
insurance companies to pay directly to my checking account including any amounts under $500, SF&C to pay
commissions for all policies remaining on the books for the length of the policy's holder coverage. Compensation
for pain and suffering. Mr. Patti submits a written apology for discolsing nonpublic personal information to me.
SF&C agents/contactors or staff shall not cancel my client's exisiting policies to stop my montly residuals or
wrongfully referreing to as twisting to rewrite and earn a commission. U.S. Retirement & Benefits Partners to pay
$100 per day from April 27, 2021 for payment that was not receive. U.S. Retirement & Benefits Partners will pay
for my attorney fees and all court costs.

 

Page 5 of 6
Case 8:21-cv-01165-CBD Document1 Filed 05/13/21 Page 14 of 14

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 5 | 20 Z|
- UU

 

 
 

Signature of Plaintiff

Printed Name of Plaintiff . ‘ 4 ¥ QQ L Y [es | ee

B. For Attorneys

 

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

Page 6 of 6
